--------------------------------------------------------------------------------

Exhibit 10.1
 
[English Translation]
 
Equity Transfer Agreement


Transferor: Beijing China Broadband Network Technology Co., Ltd. –Party A
Transferee: Shandong Broadcast Network –Party B


Party A and Party B agree the following articles pursuant to which Party A
agreed to sell its 51% of the registered capital (equal to RMB40,800,000) in
Jinan Guangdian Jiahe Broadband Co., Ltd (the “Company”) to Party B .



1. Transfer target

i. Party A agrees to transfer its 51% of the registered capital (equal to
RMB40,800,000) of the Company to Party B. Party B agrees to accept the equity in
the Company.

ii. The equity that Party A agrees to sell and which Party B agrees to purchase
includes all the associated rights and interests. The equity is not subject to
any of (and not limited to) the following: lien, collateral, pledge, or any
third party’s claim of rights and interests.

2. Transfer price and payment method

Party A agrees to transfer the equity to Party B for RMB 29,000,000 based on the
terms provided in this agreement. Party B agrees to purchase  the equity with
the proposed price, and pay 0% within 15 days from the date when this agreement
 becomes  effective, and pay the remaining balance of the purchase price within
150 days from the date when the business license is being amended with the
governing bureau of the State Administration of Industry and Commerce (SAIC).

3. Party A’s Responsibilities

i. Party A is the sole owner of the equity to be transferred to Party B as
provided in  article 1 of this agreement.

ii. Party A has fulfilled its obligation and made the contribution of its share
of the registered capital as a shareholder of the Company. Party A guarantees
that there is no false capital contribution or illegal withdrawal of the
contributed capital.

iii. From the date when this agreement becomes effective, Party A withdraws from
the Company, and will not involve in the Company’s distribution of assets and
profits.

4. Party B’s Responsibilities

i. Party B’s liability to the Company is limited to its capital contribution.

ii. Party B acknowledges and implements the revised articles of association of
the Company.

iii. Party B guarantees to pay the purchase price in accordance with the payment
method provided in article 2 of this Agreement.

5. Taxes Related to the Equity Transfer

Party A and Party B agree to be responsible, respectively, for the taxes
associated to the transfer of the equity in according to the laws and
regulations.

--------------------------------------------------------------------------------

6. Shareholders’ rights and obligations, including company profit and loss
(credit and debit)

i. From the date when this Agreement becomes effective, Party B performs the
rights and obligations as a shareholder. If necessary, Party A shall assist
Party B to perform rights and obligations, including signing relevant  documents
under the name of Party A.

ii. From the date when this agreement becomes effective, Party B shares the
profits, losses and risks in proportion to the percentage of equity it owns.

7. Responsibility for violation

i. If either Party doesn’t perform or violates any articles in this Agreement,
the default party should be responsible for all the economic loss incurred by
the other party. Unless provided otherwise in the Agreement, the other party has
the right to terminate the agreement and claim all the economic loss from the
default party.

ii. If Party B doesn’t make the payment based on the terms provided in Article 2
in this agreement, Party B shall pay a late payment penalty of 0.01% of the
unpaid balance on a daily basis. After Party B pays the late payment penalty, as
a result of Party B’s violation of the Agreement, Party A incurs the economic
loss that exceeds the late payment penalty paid by Party B, or if Party A incurs
other damage, Party A has the right to claim compensation for the economic loss
or damage that exceeds the late payment penalty.

8. Dispute Resolution

All disputes should be discussed and negotiated in a friendly manner between the
two parties. If the parties are unable to reach agreement, either party has the
right to file a litigation with People’s Court that has the jurisdiction over
the dispute.

9. Terms effect  and miscellaneous

i. This agreement is in effect on the date when both Party A and Party B sign
and stamp on it.

ii. When this agreement is in effect, Party A and Party B should corporate with
amending  the Company’s articles of association, shareholder record, and capital
contribution records, and assist the Company to conduct with changes in the
registration with the SAIC.

iii. This agreement has four original sets. Party A, Party B, the Company and
the SAIC  each keeps an original agreement with equal legal effect.



Transferor:  Beijing China Broadband Network Technology Co., Ltd.


Transferee: Shandong Broadcast Network


May 20, 2013

--------------------------------------------------------------------------------